Citation Nr: 0428598	
Decision Date: 10/18/04    Archive Date: 10/28/04	

DOCKET NO.  99-10 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension. 

3.  Entitlement to an increased rating for kidney stones, 
currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1962 to 
June 1984.  

This matter arises from various rating decisions rendered 
since February 1998 by the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Nashville, Tennessee; Houston, 
Texas; and Cleveland, Ohio.  In the aggregate, these held 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for a low 
back disability and hypertension, while increasing the 
previous noncompensable evaluation for kidney stones to 10 
percent.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling veterans law judge.  Such 
a hearing was conducted before the undersigned on March 3, 
2003; a transcript of that proceeding is of record.  

In September 2003, the Board remanded the case to the RO for 
further action and adjudication.  The case subsequently was 
returned to the Board for further appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

In its July 2003 remand, the Board directed that the RO 
readjudicate all issues currently on appeal.  It was further 
indicated that if any or all of the benefits sought on appeal 
remain denied, the veteran should be furnished a supplemental 
statement of the case.  

A review of the claims file indicates that in January 2004, 
the disability evaluation for the veteran's service-connected 
kidney stones was increased from zero percent to 10 percent.  
However, following the rating decision that effectuated that 
increase, no supplemental statement of the case was issued to 
the appellant.  Furthermore, the issues of whether new and 
material evidence had been submitted to reopen the claims of 
entitlement to service connection for a low back disability 
and hypertension were not addressed.  

The Board errs as a matter of law when it fails to ensure 
compliance with its prior remands, and further remand is 
mandated thereby.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).    

3.  The VBA AMC should contact the 
veteran and request that he identify all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his low back, 
hypertension, and kidney stones since 
2003.  He should be requested to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.

All identified private treatment records 
should be requested directly from the 
health care providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information that is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
should notify the veteran that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  



5.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If any of the benefits 
sought on appeal is not granted to the 
veteran's satisfaction, then he should be 
furnished a supplemental statement of the 
case.  He should also be given the 
appropriate time period to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
review.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of 
the veteran until he is so notified by the VBA AMC.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



